J-A25036-16


                              2016 PA Super 247

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
        Appellee

                     v.

RYAN RICHARD,

        Appellant                                    No. 2095 MDA 2015


             Appeal from the Judgment of Sentence August 6, 2015
                In the Court of Common Pleas of Centre County
              Criminal Division at No(s): CP-14-CR-0000708-2013
                            CP-14-CR-0000711-2013


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                     FILED NOVEMBER 15, 2016

        Appellant Ryan Richard appeals from the judgment of sentence

entered in the Court of Common Pleas of Centre County on August 6, 2015,

at which time he was sentenced to an aggregate term of seven (7) years’ to

seventeen (17) years’ incarceration. Upon our review, we affirm.

        The record reveals that in 1989, Appellant pled guilty to third degree

murder for the death of his wife and was imprisoned.           Appellant was

scheduled to be released from prison on December 13, 2012; however, on

that date he was arrested and charged with eight counts of Terroristic

Threats and eight summary counts of Harassment.1 The charges stemmed




1
    18 Pa.C.S.A. §§ 2706(a)(1), 2709(a)(1), respectively.


*Former Justice specially assigned to the Superior Court.
J-A25036-16


from two letters he had sent to his now deceased mother 2 wherein he

threatened to kill certain individuals who had been involved in the murder

case. One of the letters detailed in gruesome detail how Appellant intended

to murder each person, which included a former Berks County judge, the

former Berks County District Attorney, a retired state trooper, Appellant’s

former defense counsel, girlfriend and brother, and several others.

         Appellant’s brother Russell Richard discovered the letters in his

mother’s home following her death.            The undated “hit list” letter was

contained in an envelope upon which was written, “Put this with my other

stuff.    This is for me when I get out.”        Russell Richard contacted the

Pennsylvania     State   Police   who   then    relayed   the   contents   of   the

communications to the individuals named therein. Appellant thereafter was

charged with the aforementioned offenses.            All of these counts were

docketed at CP-14-CR-0016-2013, and Appellant was incarcerated on said

charges.

         On April 10, 2013, Appellant was charged with two (2) counts of

Terroristic Threats which were docketed at CP-14-CR-0708-2013.             Also on

April 10, 2013, Appellant was charged with a single count of Intimidation of

Witnesses or Victims, 18 Pa.C.S.A. § 4952(a)(3), and that count was

docketed at CP-13-CR-0711-2013. These charges arose following statements

Appellant made in an unmonitored telephone call to his estranged daughter


2
    Appellant’s mother passed away on January 30, 2010.


                                        -2-
J-A25036-16


Robyn Apgar from his counselor’s office in the prison on April 4, 2013.3 At

that time, Appellant made threatening remarks directed toward Ms. Apgar

and Russell Richard and in doing so referenced his brother’s testimony

against him on April 2, 2013.

     On November 13, 2014, a jury trial was held on the charges pertaining

to all three dockets, following which Appellant was found guilty of the two

counts of Terroristic threats docketed at CP-14-CR-0708-2013 and the

Intimidation of Witnesses or Victims charge docketed at CP-13-CR-0711-

2013. A motion for judgment of acquittal was granted as to one count of

Terroristic Threats, and Appellant was found not guilty of the remaining

seven counts of Terroristic Threats docketed at CP-14-CR-0016-2013.      On

August 6, 2015, Appellant was sentenced, and on August 14, 2015, he filed

a timely post-sentence motion.   After hearing argument on his motion on

August 24, 2015, the trial court denied the same in its Opinion and Order of

November 6, 2015.

     A timely notice of appeal followed, and Appellant filed his Concise

Statement of Matters Complained of on Appeal pursuant to Pa.R.A.P.

1925(b) on December 29, 2015, wherein he raised seven issues.         In its

Opinion filed on January 8, 2016, pursuant to Pa.R.A.P. 1925(a), the trial

3
   At that time, it was not customary for calls to be recorded when inmates
used the phone in their counselor’s offices. Approximately ten minutes after
Appellant ended his phone call, Appellant’s counselor was notified by his
lieutenant that the state police had contacted the prison in reference to a
threatening phone call that had been made from the counselor’s office. N.T.
Trial, 11/13/14, at 233, 236.


                                   -3-
J-A25036-16


court noted that as one of the issues Appellant raised had been decided by

the motions court, that court would address it in a separate opinion.      The

trial court proceeded to respond to issues two through seven raised in

Appellant’s concise statement by relying upon its reasoning set forth in its

Opinion and Order of November 6, 2015.        The motion court’s Opinion in

Response to Matters Complained of on Appeal was filed on January 22,

2016, wherein the court relied upon its prior reasoning in its Order of August

30, 2013.

     In his brief, Appellant presents the following Statement of Questions

Involved:

     A.    Did the lower court commit and [sic] error of law by
     denying [Appellant’s] Motion to Sever pursuant to Pa.R.Crim.P.
     583, which specifically addressed the issue of whether evidence
     of the gruesome and explicit threats at docket 16-2013 would
     have been inadmissible in the trials at dockets 708/711-2013
     and the offenses underlying each docket were not based on the
     same act or transaction?

     B.    Did the lower court err in determining that evidence of
     [Appellant’s] prior murder conviction and aggravated assault
     conviction was admissible pursuant to Pa.R.E. 404(b) when no
     permissible purpose such as motive, opportunity, intent,
     preparation, plan, knowledge, etc. could justify the admission of
     such inflammatory evidence, and further the probative value of
     such old convictions did not outweigh the substantial potential
     for unfair prejudice?

     C.    Did the lower court committed [sic] an error of law by
     allowing the introduction of the highly prejudicial facts of the 26
     year old murder case which confused, mislead, and inflamed the
     emotions of the jury, resulting in prejudice to [Appellant] and
     ultimately an unfair trial?




                                    -4-
J-A25036-16


      D.   Did the lower court commit an error of law by denying
      [Appellant’s] Motion for Judgment of Acquittal at the close of the
      Commonwealth’s case in chief concerning docket CP-14-CR-16-
      2013[?]1

      E.     Did the lower court commit an error of law and abuse of
      discretion by accepting the verdict which was against the weight
      of the evidence and insufficient to support the convictions,
      resulting in a miscarriage of justice?

      F.     Did the lower court commit an error of law in denying
      [Appellant] credit for all time he has spent incarcerated prior to
      sentencing?
      _____
      1
        Although [Appellant] was ultimately acquitted of the charges
      associated with this docket, the denial of this motion had a
      prejudicial impact on [Appellant’s] cases docketed at CP-14-CR-
      708-2013 and CP-14-CR-711-2013 for which he was convicted.
      The jury was asked to consider very graphic threats that very
      clearly fell outside the statute of limitations requiring verdicts of
      not guilty. This had a detrimental impact on the full and fair
      consideration of the remaining charges of which [Appellant] was
      convicted. Due to the prejudicial impact that will be further
      developed within this brief, it is respectfully submitted that this
      issue was not rendered moot by the jury finding [Appellant] not
      guilty.

Brief for Appellant at 1-2.

      Initially, Appellant contends the trial court erred in denying his motion

to sever filed pursuant to Pa.R.Crim.P. 583.         Brief for Appellant at 8.

Appellant maintains the three criminal complaints should have been severed

into two separate trials, with the focus of one being on the charges

stemming from the letters Appellant allegedly wrote and the other upon the

charges that were filed following the allegedly threatening telephone call he

made to his daughter from prison because it is “axiomatic that a murder




                                      -5-
J-A25036-16


conviction will prejudice the jury against [Appellant] when deliberating on

the Phone Case.” Id. at 11, 13.

      “The decision to sever offenses is within the sound discretion of the

trial court and will be reversed only for a manifest abuse of that discretion.”

Commonwealth v. Collins, 550 Pa. 46, 54, 703 A.2d 418, 422 (1997)

(citations omitted).

      The traditional justification for permissible joinder of offenses or
      consolidation of indictments appears to be the judicial economy
      which results from a single trial. The argument against joinder or
      consolidation is that where a defendant is tried at one trial for
      several offenses, several kinds of prejudice may occur: (1)[t]he
      defendant may be confounded in presenting defenses, as where
      his defense to one charge is inconsistent with his defenses to the
      others; (2) the jury may use the evidence of one of the offenses
      to infer a criminal disposition and on the basis of that inference,
      convict the defendant of the other offenses; and (3) the jury
      may cumulate the evidence of the various offenses to find guilt
      when, if the evidence of each offense had been considered
      separately, it would not so find.


Commonwealth v. Janda, 14 A.3d 147, 155 (Pa.Super. 2011) quoting

Commonwealth v. Morris, 493 Pa. 164, 171, 425 A.2d 715, 718 (1981).

Thus, in determining whether the trial court herein abused its discretion, we

must “weigh the possibility of prejudice and injustice caused by the

consolidation against the consideration of judicial economy.” Id.

      Pennsylvania Rule of Criminal Procedure 582 provides, in pertinent

part, the following:

      Rule 582. Joinder—Trial         of   Separate    Indictments     or
      Informations



                                     -6-
J-A25036-16


     (A)   Standards

     (1)   Offenses charged in separate indictments or informations
           may be tried together if:

           (a) the evidence of each of the offenses would be
     admissible in a separate trial for the other and is capable of
     separation by the jury so that there is no danger of confusion; or
           (b) the offenses charged are based on the same act or
     transaction.

Pa.R.Crim.P. 582(A)(1). In addition, Rule 583 states:

     Rule 583. Severance of Offenses or Defendants

     The court may order separate trials of offenses or defendants, or
     provide other appropriate relief, if it appears that any party may
     be prejudiced by offenses or defendants being tried together.

Pa.R.Crim.P. 583. “Under Rule 583, the prejudice the defendant suffers due

to the joinder must be greater than the general prejudice any defendant

suffers when the Commonwealth's evidence links him to a crime.”

Commonwealth v. Dozzo, 991 A.2d 898, 902 (Pa.Super. 2010) (citation

omitted), appeal denied, 607 Pa. 709, 5 A.3d 818 (2010).

     The prejudice of which Rule 583 speaks is, rather, that which
     would occur if the evidence tended to convict the appellant only
     by showing his propensity to commit crimes, or because the jury
     was incapable of separating the evidence or could not avoid
     cumulating the evidence. Additionally, the admission of relevant
     evidence connecting a defendant to the crimes charged is a
     natural consequence of a criminal trial, and it is not grounds for
     severance by itself.

Id. (quoting Commonwealth v. Lauro, 819 A.2d 100, 107 (Pa.Super.

2003), appeal denied, 574 Pa. 752, 830 A.2d 975 (2003)). In addition:




                                   -7-
J-A25036-16


     [w]here the defendant moves to sever offenses not based on the
     same act or transaction ... the court must therefore determine:
     (1) whether the evidence of each of the offenses would be
     admissible in a separate trial for the other; (2) whether such
     evidence is capable of separation by the jury so as to avoid
     danger of confusion; and, if the answers to these inquiries are in
     the affirmative, (3) whether the defendant will be unduly
     prejudiced by the consolidation of offenses.

Dozzo, supra at 902 (quoting Commonwealth v. Collins, 550 Pa. 46,

55, 703 A.2d 418, 422 (1997), cert. denied, 525 U.S. 1015, 119 S.Ct. 538,

142 L.Ed.2d 447 (1998)). Evidence of other crimes is not admissible solely

to show the defendant's bad character or propensity to commit crimes. Id.

Nevertheless, evidence of other crimes is admissible to demonstrate:

     (1) motive; (2) intent; (3) absence of mistake or accident; (4) a
     common scheme, plan or design embracing the commission of
     two or more crimes so related to each other that proof of one
     tends to prove the others; or (5) to establish the identity of the
     person charged with the commission of the crime on trial, in
     other words, where there is such a logical connection between
     the crimes that proof of one will naturally tend to show that the
     accused is the person who committed the other.

Janda, supra at 156 (quoting Morris, supra at 175, 425 A.2d at 720).

“[E]vidence of other crimes may be admitted where such evidence is part of

the history of the case and forms part of the natural development of the

facts.” Dozzo, supra at 902 (quoting Collins, supra at 55, 703 A.2d at

423). See also Commonwealth v. Thomas, 879 A.2d 246, 260-61

(Pa.Super. 2005), appeal denied, 605 Pa. 685, 989 A.2d 917 (2010)

(holding court properly granted Commonwealth's motion to consolidate

charges resulting from defendant's domestic dispute with his girlfriend at



                                   -8-
J-A25036-16


their home with charges following another domestic dispute between

defendant and his girlfriend where the second assault occurred on day

defendant was released from jail after victim had refused to testify against

him at hearing on first assault; evidence of each assault would be admissible

in prosecution of other, as it constituted chain or sequence of events that

formed history of case and was part of natural development of case; jury

was capable of separating evidence into different incidents on different days

that gave rise to different crimes; evidence of defendant's relationship with

victim was admissible to prove motive, malice, ill-will, and complete story of

their relationship; and defendant did not suffer undue prejudice as result of

consolidation of offenses for trial).

      In its Order entered on August 30, 2013, denying Appellant's request

for severance of the charges at each of the three dockets herein, the

motions court stated:

      In the instant action, the cases [Appellant] asks this [c]ourt to
      sever are, as the Commonwealth contends, “inextricably
      intertwined.” See Commonwealth v. Wholaver, 989 A.2d 883
      (Pa. 2010) (holding that charges for sexual offense, solicitation
      of murder, and murder charges should be tried together
      “because the charges all flowed from the same events and were
      part of the same story…”). Furthermore, the [c]ourt is persuaded
      that the evidence to be presented is offered to show
      [Appellant’s] motive, which is         allowable   pursuant to
      Pennsylvania Rule of Evidence No. 404(b), which provides
      evidence of other crimes, wrongs, or acts is admissible to prove
      motive, opportunity, intent, preparation, plan, knowledge,
      identity, or absence of mistake or lack of accident. Pa.R.P. No.
      404(b). The probative value of this evidence outweighs its
      potential for unfair prejudice. The [c]ourt further agrees with
      the Commonwealth that the evidence of each incident would be


                                        -9-
J-A25036-16


      admissible in separate trials and the events that give rise to each
      incident are part of the “same act or transaction.” Pa.R.Crim.P.
      No. 582(A)(1)(b).

Motions Court Order, filed 8/30/13, at 2.

      We see no reason to disrupt the court's ruling.   As his prison sentence

for murdering his wife drew to a close, Appellant was charged with offenses

arising from his threats to individuals involved in the case which he proposed

to carry out upon his release. Two days after a hearing was held on those

charges at which Russell Richard testified, Appellant’s threats continued

when he called Robyn Apgar on April 4, 2013, and threatened his brother

and her.   It was this phone call that gave rise to the charges of which

Appellant was ultimately convicted.     As such, his actions constituted an

ongoing act of intimidation.   See Commonwealth v. Wholaver, 605 Pa.

325, 352, 989 A.2d 883, 899 (2010) (finding, inter alia, joinder for trial

appropriate where charges brought in two, separate matters flowed from the

same events and were part of the same story).

      In this regard, as we shall discuss more fully, infra, the evidence of

each case would have been admissible in the others to enable the jury to

glean a full picture of the circumstances surrounding the Terroristic Threats

and Intimidation of Witnesses or Victims charges. Importantly, the fact that

the jury was able to separate the three cases is evinced by its verdict of not

guilty for the Terroristic Threats counts at docket CP-14-CR-0016-2013.




                                    - 10 -
J-A25036-16


      Moreover, while Appellant stresses in his brief that the motion court’s

Opinion and Order of August 30, 2013, did not specify what details

pertaining to the murder may be entered into evidence at trial, he

acknowledged the court did indicate it did not anticipate that the specific

details surrounding the killing would be admissible. Brief for Appellant at 8

citing N.T. Hearing, 12/4/13, at 8-9.         Appellant cites to numerous

statements made by the prosecution and witnesses in response to questions

the Commonwealth posed which he claims disclosed such information, “over

objection” and which he asserts were prejudicial and irrelevant at trial. Brief

for Appellant at 9-10.     However, a review of the record reveals that

Appellant did not object contemporaneously to the referenced statements

and questions on the basis of relevancy or upon any other grounds at his

trial on November 13, 2014.    As such, the trial court was not presented with

an opportunity to determine whether details surrounding the killing and

manner of death were admissible; therefore, we consider this sub claim

waived for Appellant’s failure to assert a timely objection.      “Issues not

raised in the lower court are waived and cannot be raised for the first time

on appeal.” Pa.R.A.P. 302(a). “Rule 302(a) has [never] been interpreted as

meaning that issues may be raised at any time during the lower court

proceedings in order to preserve them. Rather, it is axiomatic that issues

are preserved when objections are made timely to the error or offense.”

Commonwealth v. Baumhammers, 599 Pa. 1, 24, 960 A.2d 59, 73



                                    - 11 -
J-A25036-16


(2008) (emphasis in original). For the foregoing reasons, we find the

motions court did not abuse its discretion in denying Appellant’s motion to

sever.4

      Appellant next challenges the trial court’s permitting the admission of

certain prior bad acts evidence pertaining to the 1989 murder during trial

pursuant to Pa.R.E. 404(b). Appellant claims the admission of such irrelevant

and prejudicial evidence deprived him of a fair trial. It is axiomatic that:

      [q]uestions regarding the admission of evidence are left to the
      sound discretion of the trial court, and we, as an appellate court,
      will not disturb the trial court's rulings regarding the admissibility
      of evidence absent an abuse of that discretion. An abuse of
      discretion is not merely an error of judgment; rather, discretion
      is abused when the law is overridden or misapplied, or the
      judgment exercised is manifestly unreasonable, or the result of
      partiality, prejudice, bias, or ill-will, as shown by the evidence or
      the record. ...

Commonwealth v. Trinidad, 96 A.3d 1031, 1036 (Pa.Super. 2014)

(citations and quotations omitted).

      Pa.R.E. 404, entitled Character Evidence; Crimes or Other Acts, states

in relevant part:

                               ***
      (b) Crimes, Wrongs or Other Acts.


4
  To the extent Appellant attempts to argue “severance of the complaints
was mandatory under a venue-jurisdiction analysis,” Brief for Appellant at
11-12, we find this claim waived for his failure to raise this specific argument
in his Pa.R.A.P.1925(b) statement. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues
not included in the Statement and/or not raised in accordance with the
provisions of this paragraph (b)(4) are waived”).




                                      - 12 -
J-A25036-16


     (1) Prohibited Uses. Evidence of a crime, wrong, or other act is
     not admissible to prove a person's character in order to show
     that on a particular occasion the person acted in accordance with
     the character.

     (2) Permitted Uses. This evidence may be admissible for another
     purpose, such as proving motive, opportunity, intent,
     preparation, plan, knowledge, identity, absence of mistake, or
     lack of accident. In a criminal case this evidence is admissible
     only if the probative value of the evidence outweighs its potential
     for unfair prejudice.

                             ***
Pa.R.E. 404(b)(1),(2). As this Court recently reiterated:

     [w]hile evidence of prior bad acts is not admissible to show
     criminal propensity, evidence of other crimes may be admissible
     if it is relevant to show some other legitimate purpose.
     Commonwealth v. Tyson, 119 A.3d 353, 358 (Pa.Super.
     2015). An exception to Rule 404(b) exists that permits the
     admission of evidence where it became part of the history of the
     case and formed part of the natural development of facts.
     Commonwealth v. Solano, 129 A.3d 1156, 1178 (Pa. 2015).
     This exception is commonly referred to as the res gestae
     exception. Id.

Commonwealth v. Ivy, 2016 WL 4413239, at *7 (Pa.Super. Aug. 19,

2016).

     In the matter sub judice, while Appellant acknowledges that “some

aspects of the murder would have to be revealed as the new charges were

tangentially related to the murder (persons named in threatening letters

were all involved in [Appellant’s] prosecution for the murder)[,]” he avers

the Commonwealth’s argument at the hearing on his suppression motion

that the matters were “inextricably intertwined” failed to show how such

evidence of the murder tended to demonstrate Appellant’s opportunity to



                                    - 13 -
J-A25036-16


communicate a threat, as he had been imprisoned when the letters were

penned and mailed, and to illustrate his preparation for the crime of

Terroristic Threats.   Brief for Appellant at 13, 15-16.      Appellant further

asserts that the resultant prejudice he suffered from the admission of

testimony regarding the specific details pertaining to Appellant’s killing of his

wife outweighed any relevance of such evidence in the November 13, 2014,

trial. Id. at 13.

      Upon our review of the record, we disagree and in doing so repeat that

Appellant’s failure to lodge a timely, specific objection to references or

testimony concerning the specific details of the murder resulted in his waiver

of a challenge to the admission of such evidence herein.        We further rely

upon the sound reasoning of the trial court which found that the prior bad

acts evidence pertaining to the murder provided the factual basis for the

Terroristic Threats and Intimidation of Witnesses or Victims charges.

Specifically, the trial court explained:

             [Appellant] pled guilty to murdering his wife in 1989 in
      Berks County, Pennsylvania. While [Appellant] was incarcerated,
      he penned two (2) letters and a “hit list.” The first letter and “hit
      list” named persons involved in the murder case and described
      methods for torturing and killing said persons. The second letter
      also named persons related to the murder case and contained
      statements regarding killing said persons and their entire
      families. While [Appellant] was being held at Centre County
      Correctional Facility for the charges stemming from the letters
      and “hit list,” [Appellant] made an unmonitored phone call to his
      daughter in which [Appellant] made threatening statements to
      her and regarding [Appellant’s] brother because of [Appellant’s]
      brother’s testimony against [Appellant]. The [c]ourt properly
      found that [Appellant’s] murder case and facts thereof, which


                                      - 14 -
J-A25036-16


      constituted the prior bad acts evidence, were all part of a chain
      of events of various crimes that occurred which were inextricably
      interrelated. Since the victims of the above-captioned matter
      were involved in [Appellant’s] murder case and [Appellant’s]
      statements regarding the victims were related to their
      involvement with [Appellant’s] murder case, the admission of
      the evidence was relevant to show motive, intent, and the
      natural development of the history of the case. Additionally, the
      inextricable interrelation of the evidence to the crimes causes
      the probative value of said evidence to outweigh any potential
      prejudice.

Trial Court Opinion and Order, filed 11/6/15, at 4.       As such, we find this

claim lacks merit.

      While in his third issue Appellant asserts the highly prejudicial facts of

the murder case “confused, mislead and inflamed the emotions of the jury,”

Brief for Appellant at 2, Appellant fails to develop a meaningful argument

with citation to relevant, legal authority on this claim in the body of his brief.

Instead, he makes a bald allegation of prejudice and asks rhetorical

questions. See Brief for Appellant at 13, 16.

            The Rules of Appellate Procedure state unequivocally that
      each question an appellant raises is to be supported by
      discussion and analysis of pertinent authority Appellate
      arguments which fail to adhere to these rules may be considered
      waived, and arguments which are not appropriately developed
      are waived. Arguments not appropriately developed include
      those where the party has failed to cite any authority in support
      of a contention. This Court will not act as counsel and will not
      develop arguments on behalf of an appellant. [M]ere issue
      spotting without analysis or legal citation to support an assertion
      precludes our appellate review of [a] matter.


Coulter v. Ramsden, 94 A.3d 1080, 1088–89 (Pa.Super. 2014), appeal

denied, ___ Pa. ____, 110 A.3d 998 (2014) (Table) (internal citations and


                                      - 15 -
J-A25036-16


quotation marks omitted). Therefore, we find Appellant waived this claim for

lack of development.      Umbelina v. Adams, 34 A.3d 151, 161 (Pa.Super.

2011), appeal denied, 47 A.3d 848 (Pa. 2012).

       Notwithstanding,    even   if   Appellant     properly   had   developed   his

argument, we would find it to be meritless. As stated previously, the fact

that the jury acquitted Appellant of all charges stemming from the threats

set forth in the letters reveals it was not so prejudiced against him for killing

his wife so as to deny him a fair trial on the remaining charges. No relief is

due.

       Appellant next avers the trial court erred when it denied his motion for

judgment of acquittal at the conclusion of the Commonwealth’s case in chief

pertaining   to   the   charges   docketed      at   CP-14-CR-0016-2013.     Before

addressing the merits of this argument, we note our well-settled standard of

review:

       A motion for judgment of acquittal challenges the sufficiency of
       the evidence to sustain a conviction on a particular charge, and
       is granted only in cases in which the Commonwealth has failed
       to carry its burden regarding that charge.


Commonwealth v. Abed, 989 A.2d 23, 26 (Pa.Super. 2010).                           The

subsection of the crime of Terroristic Threats with which Appellant was

charged is defined as follows:

       Terroristic threats




                                       - 16 -
J-A25036-16


      (a)   Offense defined.—A person commits the crime of
            terroristic threats if the person communicates, either
            directly or indirectly, a threat to:

            (1) commit any crime of violence with intent to terrorize
     another;
                                  ***
18 Pa.C.S. A. § 2706(a)(1). In addition,

            For a defendant to be convicted of terroristic threats, “the
      Commonwealth must prove that 1) the defendant made a threat
      to commit a crime of violence, and 2) the threat was
      communicated with the intent to terrorize another or with
      reckless   disregard   for    the   risk   of   causing    terror.”
      Commonwealth v. Tizer, 454 Pa.Super. 1, 684 A.2d 597, 600
      (1996). “Neither the ability to carry out the threat, nor a belief
      by the person threatened that the threat will be carried out, is an
      element of the offense.” In re J.H., 797 A.2d 260, 262
      (Pa.Super. 2002). “Rather, the harm sought to be prevented by
      the statute is the psychological distress that follows from an
      invasion of another's sense of personal security.” Tizer, 684
      A.2d at 600.

Commonwealth v. Beasley, 138 A.3d 39, 46 (Pa.Super. 2016).

      Despite noting he was acquitted of the charges brought in what he

terms the “letters case” at CP-14-CR-0016-2013, Appellant posits that the

jury was called upon to consider evidence which “fell outside the statute of

limitations” because there was no evidence presented to demonstrate he had

mailed the letters within the necessary timeframe or that an applicable

exception thereto applied. 5 Appellant claims the trial court’s failure to enter



5
  A prosecution for Terroristic Threats must be commenced within five years
after the offense is committed. See 42 Pa.C.S.A. § 5552. The statute of
limitations further defines when a crime is committed as “either when every
element occurs, or, if a legislative purpose to prohibit a continuing course of
conduct plainly appears, at the time when the course of conduct or the


                                     - 17 -
J-A25036-16


a not guilty verdict for this reason was prejudicial to him in connection with

the charges docketed at CP-14-CR-708-2013 and CP-14-CR-711-2013 of

which    he   was   convicted,   because   the    bulk   of   the   evidence   the

Commonwealth presented at trial pertained to the letters case.           Brief for

Appellant at 16.    In addition, Appellant maintains the criminal information

alleged that the offenses occurred between January 1, 1996, through

December 19, 2012, which “created an impossible burden for Appellant to

offer an alibi defense and violated his constitutional rights.”          Brief for

Appellant at 18-19.      Appellant concludes that all charges related to the

letters case should have been resolved by the trial court’s granting of

Appellant’s motion for judgment of acquittal. Id.

        After the Commonwealth rested, Appellant made two motions on the

record for a judgment of acquittal.     N.T. Trial, 11/13/14, at 260.       When

arguing his motion for judgment of acquittal pertaining to the “hit list” letter,

Appellant     asserted   the   Commonwealth      presented    no    evidence   the

correspondence had been written, mailed and received on or after December

12, 2007, which would have placed it within the five-year statute of

limitations for prosecuting a charge of Terroristic Threats under 42 Pa.C.S.A.

§ 5552. Id. at 261. In response, the Commonwealth noted that Appellant

had informed Trooper Gretchen Swank that he penned the correspondence

when his mother was sick after his parole hearing, and parole hearings had

complicity of the defendant therein is terminated. Time starts to run on the
day after the offense is committed.” 42 Pa.C.S.A. § 5552(d).


                                     - 18 -
J-A25036-16


occurred on both December 4, 2008, and on November 8, 2010. Appellant’s

mother died on January 30, 2010, and Russell Richard’s discovery of the

letters thereafter fell within the five-year statute of limitations period. Id. at

280. Moreover, the Commonwealth indicated its belief that this discovery

resulted in the letters being brought to police who communicated the

contents to the victims which constituted the completion element of the

crime.    Id. at 262-63, 280.      The Commonwealth urged the trial court to

instruct the jury accordingly and permit it, as the factfinder, to decide the

factual question as to the elements of the crime, which 42 Pa.C.S.A. 5552(d)

provides is committed when each element occurs. Id. at 265.

        At the conclusion of oral argument, the trial court indicated it had

reviewed this Court’s previously filed Memorandum Opinion filed June 13,

2013, wherein we found the statute of limitations had begun when Appellant

sent the letter, not when its contents was communicated to the victims by

the police. Id. at 283 referencing Commonwealth v. Richard 105 A.3d

801 (Pa.Super. 2003) (unpublished memorandum).             Notwithstanding, the

trial   court   credited   the   Commonwealth’s   argument     that   there   was

circumstantial evidence Appellant had written the “hit list” letter within the

relevant period. Id. As such, the trial court denied the motion for acquittal

pertaining to that letter, but granted the motion on the correspondence that

had been referred to as the “hi mom letter,” upon finding no evidence to

show it had been written after December 13, 2007. Id.



                                      - 19 -
J-A25036-16


       Following our review of the record, we discern no error in this regard.

Moreover, for the reasons stated supra, we find no error in the trial court’s

rationale and determination that evidence of the murder would have been

admissible to prove the charges of which Appellant was convicted, even had

the trial court granted Appellant’s motion.    Accordingly, this issue entitles

Appellant to no relief.6

      Appellant next purports to argue the verdict was against the weight of

the evidence and that there was insufficient evidence to support the verdict.

Brief for Appellant at 19-21. However, these two claims are distinct. See

Commonwealth v. Widmer, 560 Pa. 308, 318-19, 744 A.2d 745, 751-52

(2000) (discussing the distinction between a challenge to the sufficiency of

the evidence and a claim that the verdict is against the weight of the

evidence).    It is also well-settled that a defendant must present his

challenge to the weight of the evidence to the trial court for a review in the

first instance either in a post-sentence motion, by written motion before

sentencing, or orally prior to sentencing.        See Pa.R.Crim.P. 607(A);

Commonwealth v. Griffin, 65 A.3d 932, 938 (Pa.Super. 2013).




6
  To the extent Appellant argues the date of the offenses was not fixed with
reasonable certainty in the criminal information, we find Appellant has
waived this issue for failure to raise it before the trial court when presenting
his motion for judgment of acquittal. See Pa.R.A.P. 302(a) (“Issues not
raised in the lower court are waived and cannot be raised for the first time
on appeal”).



                                     - 20 -
J-A25036-16


      We review Appellant's challenge to the sufficiency of the evidence as

follows:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact-finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant's guilt
      may be resolved by the fact-finder unless the evidence is so
      weak and inconclusive that as a matter of law no probability of
      fact may be drawn from the combined circumstances. The
      Commonwealth may sustain its burden of proving every element
      of the crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying the above test,
      the entire record must be evaluated and all evidence actually
      received must be considered. Finally, the trier of fact while
      passing upon the credibility of witnesses and the weight of the
      evidence produced, is free to believe all, part or none of the
      evidence.

Commonwealth v. Brown, 23 A.3d 544, 559–60 (Pa.Super. 2011) (en

banc).

      Moreover,

      [a] challenge to the weight of the evidence is distinct from a
      challenge to the sufficiency of the evidence in that the former
      concedes that the Commonwealth has produced sufficient
      evidence of each element of the crime, “but questions which
      evidence is to be believed.” Commonwealth v. Charlton, 902
      A.2d 554, 561 (Pa.Super. 2006), appeal denied, 590 Pa. 655,
      911 A.2d 933 (2006). “A new trial should not be granted
      because of a mere conflict in the testimony or because the judge
      on the same facts would have arrived at a different conclusion.”
      Commonwealth v. Clay, 619 Pa. 423, 64 A.3d 1049, 1055
      (2013). “Rather, the role of the trial judge is to determine that
      notwithstanding all the facts, certain facts are so clearly of
      greater weight that to ignore them or to give them equal weight


                                    - 21 -
J-A25036-16


      with all the facts is to deny justice.” Id. (citation omitted). “It
      has often been stated that a new trial should be awarded when
      the jury's verdict is so contrary to the evidence as to shock one's
      sense of justice and the award of a new trial is imperative so
      that right may be given another opportunity to prevail.” Id.
           The Supreme Court has provided the following guidance for
      an appellate court's review of the record when the appellant
      challenges the weight of the evidence:

          In reviewing the entire record to determine the
          propriety of a new trial, an appellate court must first
          determine whether the trial judge's reasons and factual
          basis can be supported. Unless there are facts and
          inferences of record that disclose a palpable abuse of
          discretion, the trial judge's reasons should prevail. It is
          not the place of an appellate court to invade the trial
          judge's discretion any more than a trial judge may
          invade the province of a jury, unless both or either
          have palpably abused their function.

          To determine whether a trial court's decision
          constituted a palpable abuse of discretion, an appellate
          court must examine the record and assess the weight
          of the evidence; not however, as the trial judge, to
          determine whether the preponderance of the evidence
          opposes the verdict, but rather to determine whether
          the court below in so finding plainly exceeded the limits
          of judicial discretion and invaded the exclusive domain
          of the jury. Where the record adequately supports the
          trial court, the trial court has acted within the limits of
          its judicial discretion. Id. at 1056.


Interest of J.B., 2016 WL 4547955 at *10-11 (Pa.Super. Sept. 1, 2016).

      Before we consider the merits of the aforementioned claims, we must

determine whether Appellant has properly preserved them for our review.

Appellant challenged both the sufficiency and the weight of the evidence to

support his convictions in a timely post-sentence motion which the trial court

denied, See Sentence Motions, filed August 14, 2015, at 3-4, ¶¶ 11-12;


                                    - 22 -
J-A25036-16


therefore, he properly raised this weight of the evidence challenge before

the trial court.   Notwithstanding, although the aforesaid caselaw stresses

that challenges to the weight and sufficiency of the evidence are distinct,

Appellant conflated them in his Rule 1925(b) statement with the focus being

upon the sufficiency of the evidence as follows:

            6.     The lower court committed an error of law and abuse
      of discretion by accepting the verdict which was against the
      weight of the evidence and insufficient to support the
      convictions, resulting in a miscarriage of justice.   Specifically,
      the evidence of what [Appellant] said on the telephone to
      support the charges at dockets CP-14-CR-708-2013 and CP-14-
      CR-711-2013 (Terroristic Threats and Intimidation of Witnesses)
      was insufficient to sustain a conviction.

“Concise Statement of Matters Complained of on Appeal [pursuant to

Pa.R.A.P. 1925(b)],” filed 12/29/15, at ¶ 6. As such, this challenge to the

weight of the evidence is arguably waived for failure to concisely identify it.

See Pa.R.A.P. 1925(b)(4)(ii); however, to the extent Appellant attempted to

raise this issue in his Rule 1925(b) statement and intersperses weight of the

evidence references within his sufficiency of the evidence argument in his

brief, we will discuss the merits of this claim below.

      “In order to preserve a challenge to the sufficiency of the evidence on

appeal, an appellant's Rule 1925(b) statement must state with specificity the

element or elements upon which the appellant alleges that the evidence was

insufficient. Such specificity is of particular importance in cases where, as

here, the appellant was convicted of multiple crimes each of which contains

numerous    elements    that   the   Commonwealth        must   prove   beyond   a


                                      - 23 -
J-A25036-16


reasonable doubt.”    Commonwealth v. Stiles, 2016 WL 4035610 at *12

(Pa.Super. July 19, 2016) (internal quotation marks omitted).

      As we noted supra, Appellant averred that the evidence of what he

said to his daughter on the telephone was insufficient to sustain his

Terroristic Threats and Intimidation of Witnesses or Victims convictions.

Although Appellant did not specify the allegedly unproven element or

elements of his convictions in his Rule 1925(b) statement, we find this

statement was sufficient to preserve a challenge to the sufficiency of the

evidence to sustain his convictions, and we turn to a consideration of

whether this issue is meritorious. See Commonwealth v. Laboy, 594 Pa.

411, 936 A.2d 1058 (2007) (review of sufficiency of the evidence claim may

be granted in a relatively straightforward case where record is not overly

burdensome and the trial court discerned the claim and thoroughly

addressed it in its opinion).

      The elements of the crime of Terroristic Threats have been set forth

above, and the crime of Intimidation of Witnesses or Victims reads as

follows:

      § 4952 Intimidation of witnesses or victims

      (a) Offense defined.—A person commits an offense if, with the
      intent to or with the knowledge that his conduct will obstruct,
      impede, impair, prevent or interfere with the administration of
      criminal justice, he intimidates or attempts to intimidate any
      witness or victim to:
            (1) Refrain from informing or reporting to any law
      enforcement officer, prosecuting official or judge concerning any



                                   - 24 -
J-A25036-16


      information, document or thing relating to the commission of a
      crime.
             (2) Give any false or misleading information or testimony
      relating to the commission of any crime to any law enforcement
      officer, prosecuting official or judge.
             (3) Withhold any testimony, information, document or
      thing relating to the commission of a crime from any law
      enforcement officer, prosecuting official or judge.
             (4) Give any false or misleading information or testimony
      or refrain from giving any testimony, information, document or
      thing, relating to the commission of a crime, to an attorney
      representing a criminal defendant.
             (5) Elude, evade or ignore any request to appear or legal
      process summoning him to appear to testify or supply evidence.
             (6) Absent himself from any proceeding or investigation to
      which he has been legally summoned.

18 Pa.C.S.A. § 4952(a).

      Although Appellant’s argument blends the concepts of sufficiency and

weight of the evidence, he essentially posits the verdict on the Intimidation

of Witnesses or Victims charge was against the weight of the evidence

because the record is devoid of evidence he knew that the content of his

conversation with Robyn Apgar would be relayed to Russell Richard or

intended such a result. Brief for Appellant at 20. In addition, he avers the

testimony of his daughter and brother should be given “little weight given

lack of credibility due to their resentment towards [Appellant] and their

motives established at trial.” Id. at 21.

      At Appellant’s jury trial, Russell Richard stated that he had testified

against his brother at the preliminary hearing held on April 2, 2013,

regarding the “hit list” letter he had uncovered at his mother’s home in

2010. N.T. Trial, 11/13/14, at 99-101. Mr. Richard acknowledged that his


                                    - 25 -
J-A25036-16


testimony was an integral part of the prosecution, and that if the matter

were to proceed to trial, he would be a testifying witness. Id. at 101. Mr.

Richard further explained that two days after the preliminary hearing, he

received a call from his niece Robyn who was “pretty shook up” and relayed

to Mr. Richard that Appellant had threatened him in a phone call to her. Id.

at 102-105.    Following this conversation, Mr. Richard became “definitely

more fearful of him, because [he] now exactly what—I knew would happen

had happened. He made me number one.” Id. at 105-06. Mr. Richard took

the threat seriously. Id. at 106.

      Robyn Apgar explained that she was at work on April 4, 2013,7 when

Appellant called her from the Centre County Correctional Facility and

indicated he was very angry with Richard Russell. Id. at 246. He stressed

that he had no intention of dying in prison and that he would hurt anyone

who got in his way, including the rest of the family. Ms. Apgar considered

this to be a threat directed at her and feared for her safety. Id. at 246-47.

Ms. Apgar took his words “very seriously” because Appellant engaged her in

a “very serious conversation where he was mad.” Id. at 248-49.

      Ms. Apgar related that when Appellant asked her why Russell Richard

was doing this to him, she indicated Russell Richard was afraid of Appellant

and wanted to protect himself and his family.        In response, Appellant

indicated Mr. Richard should be afraid of him and stressed that “when you

7
 The Commonwealth erroneously questioned her as to what happened on
April 4, 2012. Id.


                                    - 26 -
J-A25036-16


mess with a bear, you will become bear poop.” Id. at 247. Appellant stated

he wanted Russell Richard to “die a slow painful death” and that he would

“pay for messing with him and for doing all of this to him.” Id. at 248.

      Ms. Apgar believed that through his words, Appellant was threatening

Russell Richard and her with a crime of violence.     Id. at 249. Ms. Apgar

indicated that Appellant scared her and that “he’s very terrifying and its

scary when you get these phone calls when he’s in this state of mind.” Id.

at 2521.   After her conversation with Appellant, Ms. Apgar immediately

contacted Russell Richard and notified the police about the threats Appellant

had directed. Id. at 249.

      Mr. Kevin Jeirles testified that he was Appellant’s counselor on the day

he called Ms. Apgar from an unrecorded phone.        Id. at 233.   Mr. Jeirles

explained that before he stepped out of the room briefly during the

conversation, he had heard Appellant comment that he hoped his brother

would die a slow death. Id. at 233-34. While initially Appellant’s voice was

a “loving” and “caring” tone, his demeanor was different when Mr. Jeirles

reentered the room, though he would not describe his tone as angry. Id. at

234-36.

      Appellant testified in his own defense that he wrote many letters to his

mother over the years, and that after 2007 none of them had a negative

tone because he was concerned for her health. Id. at 294-295. He indicated

that the “hit list” letter was sealed because no one was supposed to read it,



                                    - 27 -
J-A25036-16


as it was a form of “journaling,” an activity in which he routinely engaged at

the suggestion of psychologists at the prison.         Id. at 299, 303-04.     He

further explained that when he called Ms. Apgar, he was doing so to “say

goodbye” and to tell his daughter he loved her because he was “depressed,”

“beat,” and wanted to “surrender.” Id. at 300. He stated he never intended

to terrorize Ms. Apgar or to cause her to fear for her safety, nor did he

intend for her to relay the contents of the phone call to Russell Richard.     Id.

at 301-02.

      Viewing the aforesaid testimony in a light most favorable to the

Commonwealth as the verdict winner, as we are required to do by our

standard of review, we conclude the Commonwealth presented sufficient

evidence from which the jury convicted Appellant of Terroristic Threats and

Intimidation of Witnesses or Victims.       The jury’s verdict reveals it credited

the testimony of Ms. Apgar and Mr. Russell Richard that Appellant

intentionally threatened them during the April 4, 2013, phone call and that

he intimidated and/or attempted to intimidate Russell Richard. This finding

is bolstered when such testimony is viewed in the context of the properly

admitted testimony of witnesses identified in the “hit list” letter.

      Also, in considering whether the verdicts were against the weight of

the evidence, the trial court noted that:

      The Commonwealth presented the testimony of the victims,          the
      letters, and the “hit list” at trial. [Appellant] testified        his
      statements were not threatening and he had no intention of        the
      statements being conveyed.      The jury chose to credit          the


                                     - 28 -
J-A25036-16


         evidence presented by the Commonwealth over the evidence
         presented by [Appellant]. It is within the jury’s province to
         determine the credibility of the witnesses and to weight the
         evidence. Based on the evidence and testimony admitted, the
         jury could have believed [Appellant] was guilty of the conduct
         alleged and thus the verdict was not against the weight of the
         evidence.

Trial Court Opinion and Order, filed 11/6/15, at 5-6.

         Upon our review of the record, we conclude that the trial court did not

palpably abuse its discretion in reaching its decision. See Interest of J.B,

supra. Appellant essentially asks this Court to invade the trial court’s

discretion which we cannot do. Id. This claim does not merit relief.

         In his final issue, Appellant challenges the trial court’s denial of his

motion to modify his sentence.        Appellant contends that because he was

acquitted of all charges docketed at CP-14-CR-0016-2013, the trial court

afforded him credit for time served only from April 10, 2013, (849 days)

although he spent a total of 966 days in jail prior to sentencing commencing

with his arrest and incarceration on December 13, 2012. Appellant reasons

that just as the trial court found the three criminal informations should be

consolidated for trial because they were “inextricably intertwined” so to

should that argument apply to his credit for time served. Brief for Appellant

at 23.

         Appellant cites to no authority to support his proposition.      To the

contrary, as Appellant indicates in his brief, 42 Pa.C.S.A. § 9760(1) provides

that:



                                       - 29 -
J-A25036-16


      (1)    Credit against the maximum term and any minimum term
             shall be given to the defendant for all time spent in
             custody as a result of the criminal charge for which a
             prison sentence is imposed or as a result of the
             conduct on which such a charge is based. Credit shall
             include credit for time spent in custody prior to trial, during
             trial, pending sentence, and pending the resolution of an
             appeal.

42 Pa.C.S.A. § 9760(1) (emphasis added).          In light of the foregoing, this

Court has stated “a defendant shall be given credit for any days spent in

custody prior to the imposition of sentence, but only if such commitment is

on the offense for which sentence is imposed. Credit is not given, however,

for   a   commitment    by   reason   of   a   separate   and   distinct   offense.”

Commonwealth v. Clark, 885 A.2d 1030, 1034 (Pa.Super. 2005) See also

Commonwealth v. Infante, 63 A.3d 358, 367 (Pa.Super. 2013) (citation

omitted).

      The trial court found that Appellant was not entitled to credit for time

served from December 13, 2012, to April 10, 2013, because the latter date

was the time at which he was arrested on the charges of which he ultimately

was convicted. Trial Court Opinion and Order, filed 11/6/15, at 7. Indeed,

as the Commonwealth notes, Appellant could not be credited for time spent

in jail on the charges of Terroristic Threats and Intimidation of Witnesses or

Victims prior to April 10, 2013, for he had not yet committed those crimes.

See Brief for Appellee at 26. The trial court appropriately credited Appellant

for 849 days of time served; therefore, this issue lacks merit.

      Judgment of sentence affirmed.


                                      - 30 -
J-A25036-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/15/2016




                          - 31 -